Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a non-final action on the merits based on Applicant’s claims submitted on 11/10/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 1, 2, 5-9, 12-16, and 18-20 previously rejected under 35 U.S.C. § 103, Applicant's argument, see “Applicant Arguments/Remarks Made in an Amendment” filed on 11/10/2021, with respect to U.S. Publication No. 2015/0063231 (“Seo”), and in view of U.S. Publication No. 2021/0160917 (“Goto”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bae et al. US Pub 2019/0373588, using provisional application 62/675,673 priority date of May 23, 2018 (hereinafter “Bae”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US Pub 2015/0063231 (hereinafter “Seo”), in view of Goto et al. US Pub 2021/0160917 (hereinafter “Goto”), and further in view of Bae et al. US Pub 2019/0373588, using provisional application 62/675,673 priority date of May 23, 2018 (hereinafter “Bae”). 
Regarding claim 1
Seo discloses a method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH) (“The eNB processor controls the eNB RF unit to perform PDSCH transmission or PUSCH reception according to the DCI.  The UE processor detects DCI thereof by monitoring a PDCCH in a search space.” [0135]), the method comprising:
a configuration (e.g. resource allocation in PDCCH DCI) for a number of bits for a field that indicates a parameter in a first downlink control information (DCI) format (“A UE interprets a resource allocation field based on a detected PDCCH DCI format.  The resource allocation field in each PDCCH includes two parts: a resource allocation header field and actual RB assignment information.  PDCCH DCI formats 1, 2, and 2A for Type 0 and Type 1 RA have the same format and are distinguished by a single-bit resource allocation header field which is present according to DL system bandwidth.” [0081]; [0095]); and
receiving a physical downlink control channel (PDCCH) (“The control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI includes resource allocation information for a UE or UE group and other control information… The size and usage of DCI carried by one PDCCH may be varied depending on DCI formats and the size of the DCI may also be varied depending on a coding rate.” [0056]) that provides either the first DCI format scheduling the PUSCH (“DCI format 0 is used for scheduling of a PUSCH in one UL cell.” [0091]) or a second DCI format scheduling the PUSCH (“DCI format 4 is used for PUSCH scheduling in one UL cell in a multi-antenna port transmission mode.” [0092]), 
Seo discloses in general terms the second DCI format including a field with a predetermined number of bits that indicates the parameter, wherein a minimum number of bits for the field in the first DCI format is smaller than the predetermined number of bits for the field in the second DCI format (“The number of DCI formats and DCI bits is determined in accordance with the number of CCEs.  For example, 4 DCI formats are supported as shown in Table 4.” [0060]);

    PNG
    media_image1.png
    252
    532
    media_image1.png
    Greyscale


In an analogous art, Goto discloses the UE receiving a configuration for a number of bits for a field (“the number of bits of some fields thereof are added in accordance with the configuration” [0054]) that indicates a parameter in a first downlink control information (DCI) format (“The DCI format may be defined based on the type and the number of bits of the DCI constituting a single DCI format.  The downlink control information includes control information for downlink data transmission and control information for uplink data transmission.  The DCI format for downlink data transmission is also referred to as downlink assignment (or downlink grant, DL Grant).  The DCI format for uplink data transmission is also referred to as uplink grant (or uplink assignment, UL Grant).” [0053]);and receiving a physical downlink control channel (PDCCH) (“The PDCCH is used to transmit Downlink Control Information (DCI).  For the downlink control information, multiple formats based on applications (also referred to as DCI formats) are defined.” [0053]) that provides either the first DCI format scheduling the PUSCH or a second DCI format scheduling the PUSCH (“The PUSCH may be used for data transmission of dynamic scheduling for performing uplink data transmission on a specified radio resource (allocation of an aperiodic radio resource), based on uplink transmission parameters (e.g., time-domain resource allocation, frequency-domain resource allocation, and the like) included in the DCI format.” [0044]), 
(Goto [Abstract]).
Seo and Goto does not specifically teach the second DCI format including a field with a predetermined number of bits that indicates the parameter, wherein the number of bits for the field in the first DCI format is not larger than the predetermined number of bits for the field in the second DCI format.
In an analogous art, Bae discloses a method of designing different DCI formats wherein the second DCI format including a field with a predetermined number of bits that indicates the parameter (i.e. essential fields), wherein the number of bits for the field in the first DCI format is not larger than the predetermined number of bits for the field in the second DCI format (“Alt. 3-3: If a DCI format or DCI configuration configured through the configuration of SPS or a configured grant is used for only activation/release, fields used for retransmission may be omitted in order for the DCI format or DCI configuration to have a smaller size, and a DCI format or DCI configuration configured with only an essential field may be used. For example, a DCI configuration from which DAI, TPC, SRS Ri, SRS request, CS] request and/or CBG-Ti have been omitted may be used. 
Alt. 3-4: a UE may assume that a DCI format or DCI configuration configured through the configuration of SPS or a configured grant is always smailer than the size of DCI scrambled by a C- RNTI. in other words, when a DCI configuration in which the configuration of SPS or a configured grant has been taken into consideration is greater than the size of DCI scrambled by a C-RNTI, the configuration of the SPS or configured grant may be assumed to be an invalid configuration.” On page 14). It is obvious for one skilled in the art to apply Bae’s teaching to easily come up with a specific DCI design wherein the second DCI format including a field with a predetermined number of bits that indicates the 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Seo’s method for transmitting/receiving an uplink control signal, as modified by Goto, to include Bae’s method of DCI interpretation for multiple transmission scheme, in order to effectively using DCIs (Bae [Purpose of Invention]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bae’s method of DCI interpretation for multiple transmission scheme into Seo’s method for transmitting/receiving an uplink control signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, wherein:
Goto further discloses each of the first and second DCI formats include a plurality of fields that include the field (“the relevant fields include a DCI format identifier, a frequency domain resource assignment (resource block allocation for the PDSCH, resource allocation), a time domain resource assignment, VRB to PRB mapping, a Modulation and Coding Scheme (MCS) for the PDSCH (information indicating a modulation order and a coding rate), a NEW Data Indicator (NDI) indicating an initial transmission or retransmission, information for indicating the HARQ process number in the downlink, a Redundancy version (RV) indicating information on redundant bits added to the codeword during error correction coding, Downlink Assignment Index (DAI), a Transmission Power Control (TPC) command for the PUCCH, a resource indicator for the PUCCH, an indicator for HARQ feedback timing from the PDSCH, and the like.  Note that the DCI format for each downlink data transmission includes information (fields) required for the application among the above-described information” [0054]); 
Bae further discloses each of the first and second DCI formats include a plurality of fields that include the field (i.e. essential fields and optional fields) and
Seo further discloses in Table 6 receiving the PDCCH further comprises: receiving the PDCCH in a user equipment search space (USS) when the PDCCH provides the first DCI format; or receiving the PDCCH in a common search space (CSS) when the PDCCH provides the second DCI format (“In particular, Table 6 illustrates a relation between PDSCH and PDCCH configured by C-RNTI.  The UE configured to decode the PDCCH with CRC scrambled in C-RNTI by an upper layer decodes the PDCCH and also decodes the corresponding PDSCH in accordance with each combination defined in Table 6. For example, if the UE is configured in a transmission mode 1 by upper layer signaling, the UE acquires DCI by respectively decoding the PDCCH through the DCI format 1A and 1.” [0067]).

Regarding claim 4
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, 
Goto further discloses further comprising receiving a configuration for a number of bits of a hybrid automatic repeat request (HARQ) process number field in the first DCI format (“The DCI format for downlink data transmission includes DCI format  1_0, DCI format 1_1, and the like… For example, the relevant fields include a DCI format identifier, a frequency domain resource assignment (resource block allocation for the PDSCH, resource allocation), a time domain resource assignment, VRB to PRB mapping, a Modulation and Coding Scheme (MCS) for the PDSCH (information indicating a modulation order and a coding rate), a NEW Data Indicator (NDI) indicating an initial transmission or retransmission, information for indicating the HARQ process number in the downlink, a Redundancy version (RV) indicating information on redundant bits added to the codeword during error correction coding, Downlink Assignment Index (DAI), a Transmission Power Control (TPC) command for the PUCCH, a resource indicator for the PUCCH, an indicator for HARQ feedback timing from the PDSCH, and the like.” [0054-0055], wherein: the second DCI format includes the HARQ process number field, and the number of bits of the HARQ process number field in the first DCI format is smaller than a number of bits of the HARQ process number field in the second DCI format (“DCI format 1_0 is for fallback downlink data transmission, and includes bits the number of which is fewer than DCI format 1_1 supporting MIMO and the like.” [0054] and furthermore “In DCI format 0_c and DCI format 1_c, the specified HARQ process number may be limited to reduce the number of bits.” [0135])

Regarding claim 5
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, further comprising
Seo further discloses receiving a configuration indicating an absence of a redundancy version (RV) field (i.e. deleted field) in the first DCI format (“only MCS, RV, and/or NDI fields for one of two codewords are used in a specific condition (e.g. a poor channel state, determination of the eNB, etc.) and MCS, RV, and/or NDI fields for the other codeword are deleted or set to a predetermined value (e.g. all corresponding bits are set to 0), or CRC or an error detection/correction code corresponding to CRC is inserted into the MCS, RV, and/or NDI fields for the other codeword.” [0107]), wherein the RV field is present (i.e. set to a predetermined value) in the second DCI format (“in order to solve a problem of deterioration in DCI reception performance of a UE when strength of a channel formed between the eNB and the UE is lowered to a specific value or less, the present invention proposes that the amount of information in some fields (e.g. a CIF field, an RA field, an MCS & RV field, an NDI field, etc.) of a DCI format be reduced, and bit(s) secured according to reduction of the amount of the information be deleted or set to a predetermined value or as many redundancy bits as the secured bit(s) be inserted.” [0096])

Regarding claim 6
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, further comprising:
Seo further discloses receiving a configuration for a number of bits for a modulation and coding scheme (MCS) field in the first DCI format (“Among DCI formats, there are DCI formats defined to carry an MCS, RV, and NDI for each of a plurality of codewords.  For example, in DCI formats 2, 2A, 2B, 2C, and 4, an MCS, RV, and NDI for transport block (TB) 1 and an MCS, RV, and NDI for TB 2 are defined.” [0106]); and
receiving a configuration for a mapping of MCS field values to MCS values (“TB 1 and TB 2 correspond to codeword 0 and codeword 1 one to one.” [0106] and furthermore “If DCI according to DCI format 4 is configured to have an MCS, RV, and NDI which are valid only with respect to one codeword, it is desirable in terms of reliability of the DCI that CS be configured only among values corresponding to rank 1 in a DM RS CS field.” [0113]).

Regarding claim 7
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, 
Seo further discloses further comprising transmitting information that indicates a capability for scheduling with a subset of DCI formats ([0091-0093]), from a predetermined set of DCI formats, that includes the first DCI format and the second DCI format (“FIG. 11 and FIG. 12 illustrate downlink control information (DCI) formats.  Specifically, FIG. 11 illustrates the structures of DCI format 0 and DCI format 4, used for UL scheduling, among DCI formats.  FIG. 12 illustrates the structure of DCI format 1A for compact scheduling of one PDSCH codeword in one cell and the structure of DCI format 2 for resource allocation for a PDSCH for a closed-loop MIMO mode, among DCI formats.” [0089]; Figs. 11 and 12).

Regarding claim 8
Seo discloses a user equipment (UE) (“a user equipment (UE) may be a fixed or mobile device.  Examples of the UE include various devices that transmit and receive user data and/or various kinds of control information to and from a base station (BS).  The UE may be referred to as a terminal equipment (TE), a mobile station (MS), a mobile terminal (MT), a user terminal (UT), a subscriber station (SS), a wireless device, a personal digital assistant (PDA), a wireless modem, a handheld device, etc.” [0037]) comprising:
a receiver (i.e. “radio frequency (RF) unit 23” [0128]; Fig. 18) configured to:
receive a configuration for a number of bits for a field that indicates a parameter in a first downlink control information (DCI) format; and
receive a physical downlink control channel (PDCCH) that provides either the first DCI format scheduling a physical uplink shared channel (PUSCH) or a second DCI format scheduling the PUSCH, the second DCI format including a field with a predetermined number of bits that indicates the parameter, wherein the number of bits for the field in the first DCI format is not larger than the predetermined number of bits for the field in the second DCI format; and
a transmitter (i.e. “radio frequency (RF) unit 23” [0128]; Fig. 18) configured to transmit the PUSCH.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 8 corresponds to 

Regarding claim 9 (Currently Amended)
The UE of Claim 8, wherein:
each of the first and second DCI formats include a plurality of fields that include the field; and
the receiver is further configured to:
receive the PDCCH in a user equipment search space (USS) when the PDCCH provides the first DCI format; or
receive the PDCCH in a common search space (CSS) when the PDCCH provides the second DCI format.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 9 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 11
The UE of Claim 8, wherein:
the receiver is further configured to receive a configuration for a number of bits of a hybrid automatic repeat request (HARQ) process number field in the first DCI format, and the second DCI format includes the HARQ process number field, and the number of bits of the HARQ process number field in the first DCI format is smaller than a number of bits of the HARQ process number field in the second DCI format.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 11 corresponds to 

Regarding claim 12
The UE of Claim 8, wherein:
the receiver is further configured to receive a configuration indicating an absence of a redundancy version (RV) field in the first DCI format, and the RV field is present in the second DCI format.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 12 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 13
The UE of Claim 8, wherein the receiver is further configured to:
receive a configuration for a number of bits for a modulation and coding scheme (MCS) field in the first DCI format; and
receive a configuration for a mapping of MCS field values to MCS values.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 13 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 14
The UE of Claim 8, wherein the transmitter is further configured to transmit information that indicates a capability for scheduling with a subset of DCI formats, from a predetermined set of DCI formats, that includes the first DCI format and the second DCI format.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 14 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 15
Seo discloses a base station (“a base station (BS) generally refers to a fixed station that performs communication with a UE and/or another BS, and exchanges various kinds of data and control information with the UE and another BS.  The BS may be referred to as an advanced base station (ABS), a node-B (NB), an evolved node-B (eNB), a base transceiver system (BTS), an access point (AP), a processing server (PS), etc. Hereinafter, a BS is referred to as an eNB.” [0037]) comprising: 
a transmitter (i.e. “radio frequency (RF) unit 13” [0128]; Fig. 18) configured to:
transmit a configuration for a number of bits for a field that indicates a parameter in a first downlink control information (DCI) format (“An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).” [0064]); and
transmit a physical downlink control channel (PDCCH) that provides either the first DCI format scheduling a physical uplink shared channel (PUSCH) or a second DCI format scheduling the PUSCH, the second DCI format including a field with a predetermined number of bits that indicates the parameter, wherein the number of bits for the field in the first DCI format is not larger than the predetermined number of bits for the field in the second DCI format; and
a receiver (i.e. “radio frequency (RF) unit 13” [0128]; Fig. 18) configured to receive the PUSCH.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 15 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16
The base station of Claim 15, wherein the transmitter is further configured to: transmit the PDCCH in a user equipment search space (USS) when the PDCCH provides the first DCI format; or
transmit the PDCCH in a common search space (CSS) when the PDCCH provides the second DCI format.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 16 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 18
The base station of Claim 15, wherein:
the transmitter is further configured to transmit a configuration indicating an absence of a redundancy version (RV) field in the first DCI format, and the RV field is present in the second DCI format.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 18 corresponds to 

Regarding claim 19
The base station of Claim 15, wherein the transmitter is further configured to: transmit a configuration for a number of bits for a modulation and coding scheme (MCS) field in the first DCI format; and
transmit a configuration for a mapping of MCS field values to MCS values.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 19 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 20
The base station of Claim 15, wherein the receiver is further configured to receive information that indicates a capability for scheduling with a subset of DCI formats, from a predetermined set of DCI formats, that includes the first DCI format and the second DCI format.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 20 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 3, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Goto and Bae, and further in view of Xing et al. US Pub 2020/0267698, with foreign application priority of Sept 30, 2017 (hereinafter “Xing”). 
Regarding claim 3
Seo, as modified by Goto and Bae, previously discloses the method of Claim 1, 
Goto further discloses the first DCI format includes a frequency domain resource allocation (FDRA) field, the second DCI format includes the FDRA field (“the relevant fields include a DCI format identifier, a frequency domain resource assignment (resource block allocation for the PDSCH, resource allocation)…” [0054-0055]), a value of the FDRA field indicates a number of RBGs (“In a case that the number of resource blocks included in the frequency domain resource allocation is equal to or less than a prescribed value, the uplink grant may be prioritized.” [0158])
Seo and Goto do not specifically teach a number of bits of the FDRA field in the first DCI format is determined from a number of RBs in an active bandwidth part (BWP) and the number of RBs in the RBG, and a number of bits of the FDRA field in the second DCI format is determined only from the number of RBs in the active BWP.
In an analogous art, Xing discloses further comprising receiving a configuration for a number of resource blocks (RBs) in a resource block group (RBG), wherein:
the first DCI format includes a frequency domain resource allocation (FDRA) field (“the resource allocation for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI” [0010]), the second DCI format includes the FDRA field (“the resource allocation indication field in the DCI” [0010]), a value of the FDRA field indicates a number of RBGs (“the resource allocation indication field in the DCI includes: determining the quantity L of RBGs in the BWP where the data channel is located; when N is not smaller than L, determining the resource allocation of L RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI; and when N is smaller than L, determining the resource allocation of N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI.” [0010]), a number of bits of the FDRA field in the first DCI format is determined from a number of RBs in an active bandwidth part (BWP) and the number of RBs in the RBG (“the quantity of bits of the bitmap is determined based on the quantity of RBGs, the quantity of the RBGs is associated with a size of the BWP and the size of the RBG, and the size of the RBG is determined based on the size of the BWP or notified by a network device.  In the RIV-based resource allocation mode, initial RB serial numbers and the quantity of the RBs are encoded jointly so as to allocate the RBs, and the quantity of bits in the DCI for the resource allocation is associated with the size of the BWP and a resource allocation granularity.” [0004]), and a number of bits of the FDRA field in the second DCI format is determined only from the number of RBs in the active BWP (“In the RBG-based frequency-domain resource allocation mode, the N bits in the DCI may be used to indicate the resource allocation of the N RBGs in the form of a bitmap.  The UE may determine the quantity N of the bits for the RBG resource allocation in the DCI based on the BWP where the PDCCH carrying the DCI is located.  To be specific, in the DCI transmitted at the BWP 1, the quantity of bits for the RBG resource allocation may be L1, and in the DCI transmitted at the BWP 2, the quantity of bits for the RBG resource allocation may be L2.” [0070-0074]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Seo’s method for transmitting/receiving an uplink control signal, as modified by Goto, to include Xing’s resource allocation method in order to improve wireless transmission efficiency (Xing [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xing’s resource allocation method into Seo’s method for transmitting/receiving an uplink control signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
The UE of Claim 9, wherein the receiver is further configured to receive a configuration for a number of resource blocks (RBs) in a resource block group (RBG), wherein:
the first DCI format includes a frequency domain resource allocation (FDRA) field,
the second DCI format includes the FDRA field,
a value of the FDRA field indicates a number of RBGs,
a number of bits of the FDRA field in the first DCI format is determined from a number of RBs in an active bandwidth part (BWP) and the number of RBs in the RBG, and
a number of bits of the FDRA field in the second DCI format is determined only from the number of RBs in the active BWP.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 10 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 17
The base station of Claim 15, wherein the transmitter is further configured to transmit a configuration for a number of resource blocks (RBs) in a resource block group (RBG), wherein:
the first DCI format includes a frequency domain resource allocation (FDRA) field, the second DCI format includes the FDRA field, a value of the FDRA field indicates a number of RBGs,
a number of bits of the FDRA field in the first DCI format is determined from a number of RBs in an active bandwidth part (BWP) and the number of RBs in the RBG, and
a number of bits of the FDRA field in the second DCI format is determined only from the number of RBs in the active BWP.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464